Citation Nr: 0740201	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  03-24 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from August 1972 to 
November 1982.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision issued by the 
Oakland, California Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the appellant's claim of 
entitlement to service connection for a lumbar spine 
disorder.

In November 2007, a Board hearing was held at the RO before 
the undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.  

At that hearing, the appellant submitted additional evidence 
concerning his service connection claim; this evidence 
consisted of two written statements.  The appellant also 
submitted a written waiver of review of that evidence by the 
agency of original jurisdiction and therefore referral to the 
RO of evidence received directly by the Board is not 
required.  38 C.F.R. § 20.1304.  However, as the case is 
being remanded, the RO will have the opportunity to review 
the evidence prior to the issuance of any Board decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has told VA that he injured his back in service 
while lifting a heavy object during the course of his duties 
as an aviation ordnanceman.  He is seeking service connection 
for the residuals of the lumbar spine injury that occurred at 
that time.  However, no service medical records, apart from 
his dental records and the records from his final year of 
service (1982) are on file for the appellant.  The 
appellant's service medical records are deemed to be within 
the control of the government and should have been included 
in the record in their entirety, if available, as they may be 
determinative of the claims.  See Bell v. Derwinski, 2 Vet. 
App. 492 (1992).  

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The heightened duty to assist the veteran in 
developing facts pertinent to his claims in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  In this case, the RO 
has deemed the appellant's service medical record to be 
unavailable.  However, there is no indication in the record 
that attempts were made to find alternative medical records.  
Furthermore, the appellant's service personnel records - 
which can help to narrow down the time periods during which 
he was at a specific military station - have not been 
obtained and associated with the claims file.  This should be 
rectified on remand.

Where the claimant's service medical records have been 
destroyed or lost, the Board is under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The 
VA Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in cases where the 
service medical records are missing.  A non-exhaustive list 
of documents that may be substituted for service medical 
records in this case includes:  statements from service 
medical personnel, "buddy" certificates or affidavits, 
employment physical examinations, medical evidence from 
hospitals, clinics, and private physicians where a veteran 
may have sought treatment, especially soon after service 
discharge, letters written during service, photographs taken 
during service, pharmacy prescription records, and insurance 
examinations.  VA Adjudication Procedure Manual, Manual M21-
1, Part III, paragraph 4.25(c) and 4.29 (Oct. 6, 1993).  In 
this case, the appellant has submitted two brief written 
statements from his sister and his former spouse that 
indicate that the appellant hurt his back while he was in 
service and that he has had problems with his back since 
then.

The appellant has not been afforded a VA medical examination.  
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims (the Court) has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, there is lay evidence of record to indicate 
that the appellant displayed back-related symptoms while he 
was in service that have continued to the present.  The 
appellant's sister and former spouse have presented written 
statements to that effect.  In light of the existence of 
credible evidence of continuity of symptoms capable of lay 
observation, as well as evidence that the appellant may have 
had manifestations of a lumbar spine disorder within one year 
of service, the Board finds that the duty to assist in this 
case requires that a VA medical opinion should be obtained on 
remand.

In addition, review of the evidence of record reveals that 
the appellant injured his back while on the job in 1989.  A 
September 2000 progress note from the San Francisco 
Department of Public Health indicates that the appellant was 
involved in a lawsuit over Workers Compensation benefits that 
apparently went to trial in October 2000, and that he had 
been in receipt of benefits until March of 2000.  This note 
also states that the appellant had applications pending for 
Medi-Cal benefits and for Social Security Administration 
(SSA) disability benefits.  A written statement received in 
May 2002 from one of the appellant's doctors states that the 
appellant had injured his back at work on September 7, 2000, 
and that a Workers Compensation claim had been filed.  None 
of the Workers Compensation or SSA medical records have been 
obtained and added to the claims file.  

VA is therefore on notice of records that may be probative to 
the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
In addition, records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO should, with the assistance of the 
appellant as needed, obtain the pertinent Workers 
Compensation records, court records and the SSA records and 
associate them with the claims file.  In addition, all of the 
relevant VA treatment records not already of record should be 
obtained and associated with the claims file.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claim on appeal and to afford full 
procedural due process, the case is REMANDED for the 
following:

1.  The AMC/RO should take appropriate 
steps to secure the appellant's Navy 
hospital records and all personnel and 
performance evaluation records or 
alternative records for the veteran 
through official channels or any other 
appropriate source, including the 
appellant.  Any and all records obtained 
should be associated with the claims 
file.  If there are no records, the RO 
should so specifically find and the 
documentation used in making that 
determination should be set forth in the 
claims file.

2.  The AMC/RO should contact the Social 
Security Administration (SSA) to obtain 
all the medical records associated with 
the appellant's initial application for 
benefits, as well as any SSA 
Administrative Law Judge (ALJ) decision 
along with the associated List of 
Exhibits, as well as copies of all of the 
medical records upon which any further 
decision concerning the veteran's 
entitlement to benefits was based.  All 
of these records are to be associated 
with the claims file.

3.  The AMC/RO should contact the 
appropriate state benefits office to 
obtain copies of the medical records 
associated with the appellant's 
application for 'Medi-Cal' benefits and 
those upon which any original or 
continuing award was based.

4.  All VA medical treatment records 
relating to treatment of the appellant's 
lumbar spine since service not already of 
record should be identified and obtained.  
These records should be associated with 
the claims file.  If there are no 
records, documentation used in making 
that determination should be included in 
the claims file.

5.  The AMC/RO should contact the veteran 
to obtain the names and addresses of all 
medical care providers who have treated 
him for any back disorder since service.  
In particular, the RO should obtain the 
records from treatment provided after the 
work-related injuries that occurred in 
approximately 1989 and September 2000 
(including employer medical records, 
Workers Compensation claim records and 
related court records).  After securing 
the necessary release(s), the AMC/RO 
should obtain those records that have not 
been previously secured.  To the extent 
there is an attempt to obtain records 
that is unsuccessful, the claims file 
should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

6.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should schedule the veteran for 
orthopedic and neurological evaluation to 
determine the nature, onset date and 
etiology of any low back pathology.  The 
claims file must be made available to the 
examiners for review in connection with 
the examinations.  An opinion in response 
to the questions below should be obtained 
even if the appellant does not report for 
the examination(s).

The examiners should consider the 
information in the claims file and the 
data obtained from the examination (or 
claims file review alone if the 
examination is not accomplished) to 
provide an opinion as to the diagnosis 
and etiology of any low back disorder 
found.  All necessary tests and studies 
should be conducted.  The examiner should 
offer an opinion as to whether the onset 
of any current disorder is attributable 
to the veteran's military service.

Specifically, the examiners must address 
the questions of:

a.  Whether the appellant's current 
low back pathology is causally or 
etiologically related to his period 
of military service, to include a 
lifting injury in service.

b.  Whether the veteran's current 
low back pathology is related to 
symptoms or signs he may have had in 
service or whether the pathology 
began with the post-service work 
injury of 1989? and

c.  Whether the veteran currently 
has arthritis of the low back which 
was incurred within one year of 
service separation?

7.  Upon receipt of the VA orthopedic and 
neurological examination reports, the 
AMC/RO should conduct a review to verify 
that all requested opinions have been 
offered.  If information is deemed 
lacking, the AMC/RO should refer the 
report to the VA examiner(s) for 
corrections or additions.  See 38 C.F.R. 
§ 4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  

8.  After all appropriate development has 
been accomplished, the AMC/RO should 
again review the record, including any 
newly acquired evidence, and re-
adjudicate the low back issue on appeal.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.

9.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
statutes and regulations considered 
pertinent to the issue on appeal.  The 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant is hereby notified that it is the appellant's 
responsibility to report for scheduled examinations, if any, 
and to cooperate in the development of the case, and that the 
consequences of failure to report for a scheduled VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



